Order, entered on January 30, 1969, resolving the issue of negligence in favor of plaintiffs, after a jury trial, unanimously reversed on the law and on the *902facts, without costs or disbursements, and the complaint dismissed. The infant plaintiff sustained injuries when he fell from a convex-shaped playground monkey-bar apparatus. Plaintiffs did not claim lack of adequate supervision by defendant or that the apparatus itself was unsafe# and there was no competent proof adduced that the asphalt surface beneath the apparatus, upon which the infant plaintiff fell, was improperly constructed or maintained or that it constituted an unsafe and dangerous condition for which defendant should be cast in damages. (McGill v. 39 Casino St. Corp., 16 A D 2d 832.) Plaintiffs’ expert’s testimony was clearly inadequate and did not constitute such requisite competent proof as would justify distinguishing the last cited case from the case at bar. Concur— Stevens, P. J., Capozzoli, McGivern, Steuer and Tilzer, JJ.